IN THE
                        TENTH COURT OF APPEALS

                               No. 10-09-00115-CV

KAT EXCAVATION, INC.,
                                                          Appellant
v.

CITY OF WACO,
                                                          Appellee



                         From the 170th District Court
                           McLennan County, Texas
                          Trial Court No. 2007-564-4


                         MEMORANDUM OPINION


      Appellant has filed an “Unopposed Motion to Withdraw Notice of Appeal.” See

TEX. R. APP. P. 42.1(a)(1). It states that Appellant desires to withdraw its notice of

appeal.

      Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. Counsel for Appellee does not oppose the motion. The

appeal is dismissed.

                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Judge Suzanne Stovall1
Dismissed
Opinion delivered and filed September 23, 2009
[CV06]




1
 Suzanne Stovall, Judge of the 221st District Court of Montgomery County, sitting by assignment of the
Chief Justice of the Texas Supreme Court pursuant to section 74.003(h) of the Government Code. See TEX.
GOV’T CODE ANN. §74.003(h) (Vernon 2005).

KAT Excavation v. City of Waco                                                                  Page 2